Citation Nr: 0114993	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  98-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. The propriety of the initial disability ratings for the 
residuals of a fracture of the left (non-dominant) 
clavicle.

2. The propriety of the initial disability ratings for the 
residuals of a fracture of the left femur with left hip 
involvement and left leg shortening and scars of the left 
hip.

3. The propriety of the initial disability ratings for the 
residuals of a fracture of the left tibia and fibula with 
ankle involvement.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs





ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1983 to January 
1995.

This matter was last before the Board of Veterans' Appeals 
(Board) in October 1999, on appeal from a rating decision of 
the Buffalo, New York,  Department of Veterans Affairs (VA) 
Regional Office (RO).  At that time, the Board determined 
that additional development of the evidence was necessary as 
to the appellant's disability rating claims of his left 
clavicle, left hip and left ankle and remanded these matters.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 




The appellant has not reported, and the evidence does not 
suggest the existence of any further information that is not 
of record that would substantiate his claims, and the 
appellant has been afforded comprehensive VA medical 
examinations.  In light of these matters, the record is ready 
for appellate review. 


FINDINGS OF FACT

1. The appellant's residuals of a fracture of the left (non-
dominant) clavicle are characterized by tenderness to 
palpation, and loss of 90 degrees of forward flexion and 
45 degrees of external rotation.  

2. The appellant's residuals of a fracture of the left femur 
with left hip involvement and left leg shortening and 
scars of the left hip are characterized by no more than a 
moderate hip disability prior to November 1, 2000, and 
slight hip disability thereafter.

3. The appellant's residuals of a fracture of the left tibia 
and fibula with ankle involvement are characterized by no 
more than malunion of the tibia and fibula, with a 
moderate ankle disability prior to November 1, 2000; and 
slight ankle disability thereafter.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 20 percent rating, 
but no higher, for residuals of a fracture of the left 
(non-dominant) clavicle are met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, and 
4.71a, Diagnostic Code 5203 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2. The criteria for the assignment of a 20 percent rating for 
residuals of a fracture of the left femur with left hip 
involvement and left leg shortening and scars of the left 
hip are met prior to November 1, 2000, after which time 
the criteria for a 10 percent rating, and no more, are 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.40, 4.45, and 4.71a, Diagnostic Codes 5255, 
5275 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

3. The criteria for the assignment of a 20 percent rating for 
residuals of a fracture of the left tibia and fibula with 
ankle involvement are met prior to November 1, 2000, after 
which the criteria for a 10 percent evaluation, and no 
more, are met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.40, 4.45, and 4.71a,  Diagnostic Code 
5262 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By his submissions, the appellant argues that the disorders 
in question are more severe than are contemplated by the 
currently assigned ratings.    

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1).  Given these requirements, the 
Board will review the pertinent evidence of record, and 
proceed to its analysis.  

Factual Background 

The appellant's service medical records reveal that in 
October 1983, he sustained a fracture of the left femur and a 
fracture of the left tibia and fibula in a motor vehicle 
accident.  The appellant was treated with an open reduction 
and internal fixation of the femur by emplacement of a rod.  
The tibia/fibula fracture was corrected by a pin and plaster.  
In December 1983, follow up examination revealed that the 
appellant was "doing fine" in a cast brace.

The appellant reported that in the accident, he also 
sustained a fracture of the left clavicle.  Of record is a 
July 1990 service department radiographic examination report, 
reflecting that no evidence of acromioclavicular joint 
separation was then noted.  Sclerotic density of the middle 
third of the clavicle was noted.  A radiologist opined that 
the sclerosis was most likely the result of an old fracture.  

The appellant underwent a service department physical 
examination in September 1994.  Although he reported the in-
service injuries as are described above, a military medical 
examiner noted that from these incidents there were no 
sequelae, and whatever injuries the appellant sustained were 
"[n]ot [c]onsidered [d]isqualifying."  Upon clinical 
examination, it was noted that the appellant had two scars on 
his left hip and two pin holes of his left leg.  The examiner 
verified that the appellant was qualified for continued 
active military service.  

By rating decision dated in September 1995, service 
connection was granted for the residuals of a fracture of the 
left clavicle and a zero percent disability evaluation was 
assigned.  Service connection was granted for the residuals 
of a left femur fracture with resulting hip disability and a 
10 percent rating was assigned.  A 10 percent disability 
rating was also assigned for the residuals of a comminuted 
fracture of the left tibia and fibula with ankle pain.  

The appellant underwent a VA physical examination in March 
1996.  He reported that it was impossible for him to raise 
his left upper extremity above the horizontal position.  As 
to his left lower extremity, the appellant stated that his 
left leg was shorter than the right, but that he was able to 
move about without any problem.  He stated that he was not 
then using any medication but for an occasional aspirin.  

Upon clinical examination, the appellant's left shoulder was 
noted to have tenderness about the distal portion of the 
clavicle in the region of the acromioclavicular joint.  The 
appellant was unable to abduct his left arm above the 
horizontal position.  On both frontward and rearward motion, 
the examiner noted a "50% restriction of motion."  There 
was equal strength of the left arm.  

As to his left lower extremity, a one-inch shortening of the 
leg was noted, as well as a flattening of the left 
longitudinal arch.  A loss of 15 degrees of dorsiflexion and 
plantar flexion of the left ankle was noted, and was 
attributed to the appellant's left tibia/fibula fracture.  
Small scars were also noted in the pretibial region of the 
left leg, but there were no gross abnormalities observed.  

There was no noted restriction of motion of the hip, although 
two scars were noted.  These were noted to be the results of 
the operative procedures used to repair the left lower 
extremity fracture.  

Radiographic study of the left femur revealed a healed 
fracture.  A deformity of the medullary space was noted, and 
was assessed as being the site of the previously emplaced 
intramedullary rod, although the device was then noted to 
have been removed.  

As to the left hip, radiographic study showed fragmentation 
above the greater tuberosity from the insertion and removal 
of the intramedullary rod, but the hip joint space was noted 
to be intact and the bony structures were unremarkable.  

Radiographic examination of the left shoulder resulted in 
negative findings.  

By rating decision dated in August 1996, separate 20 percent 
disability ratings were granted for the residuals of the left 
tibia and fibula fracture; left femur fracture, and left 
clavicle fracture.  

In his March 1997 notice of disagreement, the appellant 
reported that the assigned disability ratings did not account 
for the pain and functional loss of the disorders.  He also 
stated that he could barely walk using his left leg.  

Pursuant to the Board's October 1999 remand, the appellant 
underwent a VA physical examination in November 1999.  The 
appellant was reported to have stated that he was jogging 
from four to five miles, although he stated that he developed 
pain in his left hip after running about a quarter of a mile.  

Upon clinical examination, the appellant was noted to walk 
without the use of assistive devices, and he had a 
nonantalgic gait.  He was able to pivot, heel and toe walk 
for a period longer than 10 seconds.  Poor extensor hallucis 
longus response was noted.  The appellant's left ankle 
plantar flexion range of motion was to 40 degrees without 
pain, as compared with 45 degrees on the right.  Dorsiflexion 
was to 5 degrees without pain, as compared with 10 degrees on 
the right.  As to the appellant's left tibia/fibula fracture, 
the examiner observed that although the appellant had poor 
range of motion of dorsiflexion of the left ankle, there was 
no evidence of any traumatic arthritis on clinical 
examination.  The examiner observed in this regard that the 
appellant walked well and without an antalgic gait.  
Radiographic examination of the appellant's left ankle 
revealed a healed distal tibiale and fibular shaft fracture.  

The appellant's bilateral hip flexion range of motion was 
noted to be to 125 degrees without pain.  Left hip adduction 
was to 40 degrees without pain.  The appellant's left knee 
flexion-extension bilaterally was from zero to 140 degrees 
without pain.  The examiner concluded that the appellant's 
left hip disability was without significant tenderness or 
loss of range of motion at the hip or knee joint.  

Surgical scars were again noted at the left lateral malleolus 
and the left hip.  Both were noted to be non-tender. 

The appellant's left shoulder abducted from zero to 180 
degrees without pain.  Forward flexion was from zero to 90 
degrees; bilateral external rotation was to 45 degrees 
without pain and internal rotation bilaterally was to 90 
degrees without pain.  Motor strength in the upper and lower 
extremities was noted to be full.  There was no tenderness 
with passive range of motion on any of the movements tested, 
or upon palpation.  The examiner concluded that although 
there was some tenderness noted upon palpation of the left 
clavicle, there was full range of motion without tenderness.      

The examiner concluded that the appellant had good range of 
motion in most joints, except for in the left lower ankle.  
He added that it did not then appear that the appellant's 
conditions were causing any significant disability.  

The appellant was advised by letter dated on May 11, 2000, 
that the RO proposed to reduce his assigned disability 
ratings for the disorders at issue from 20 to 10 percent.  

In his response, the appellant stated that he was misquoted 
by the November 1999 VA physician in that he did not then run 
4 to 5 miles each day.  Instead, the appellant reported that 
he told the examiner that while in service, he ran the 
distance indicated.  The appellant stated that although he 
exercised and played sports, he would be in great pain the 
day following these activities.  

By rating decision dated in July 2000, the appellant's 
assigned disability ratings were reduced as was proposed the 
preceding May 2000.  

Relevant Law

By law, the appellant's claims are to be decided based upon 
the application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  It is recognized that in view of the 
number of atypical instances, it is not expected that all 
cases will show all the findings specified.  38 C.F.R. 
§ 4.21.  

The degree of impairment resulting from a disability involves 
a factual determination of its severity.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994); see also Solomon v. Brown, 6 
Vet. App. 396, 402 (1994).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  When a veteran's disability 
rating claim has been in continuous appellate status since 
the original assignment of service-connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence-to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  It should also be 
noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104; 38 C.F.R. 4.2, 4.6 (2000).

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 


Analyses

The assigned disability rating for the residuals
 of a fracture of the left clavicle.

The disability resulting for the residuals of the appellant's 
left clavicle fracture is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.   Under this provision, impairment of 
the clavicle or scapula provides a 20 percent rating where 
there is dislocation.  Nonunion of the clavicle and scapula 
is rated 20 percent disabling where the evidence shows loose 
movement, and evaluated as 10 percent disabling in the 
absence of loose movement.  Malunion of the clavicle and 
scapula warrants a 10 percent rating. Rating may also be 
based on impairment of function of the contiguous joint.  The 
rating criteria are identical for both the major and minor 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The record reveals that a 20 percent rating is assigned for 
the period from January 16, 1995 through October 31, 2000; 
and a 10 percent disability rating is assigned for the period 
beginning on November 1, 2000.  

Examination of the August 1996 rating decision granting a 20 
percent disability rating reveals that the RO then considered 
the possibility of an improvement in the appellant's 
disorder.  It was then also noted that the most recent VA 
medical examination revealed that the appellant had 
tenderness in the area of the distal portion of the clavicle, 
and that he was unable to abduct his left arm above a point 
parallel to the floor (i.e., in the examiner's words, 
"horizontal"), and that there was a loss of 50 percent 
range of anterior and posterior range of motion.  

The medical evidence of record demonstrates that by the time 
of the November 5, 1999 VA examination, the appellant's 
disorder had shown significant improvement.  The examiner 
recorded a phased shoulder abductive movement from zero to 90 
degrees; and from zero to 180 degrees "without pain."  
Although there was noted some tenderness to palpation, no 
tenderness was observed on range of motion.     

However, the examiner recorded a forward flexion of the 
shoulder to 90 degrees, and external rotation to 45 degrees 
without pain.  Although the examiner opined that these 
movements constituted a full range of motion without 
tenderness, comparison of these tests results with the 
applicable rating criteria reveal the results to be 
indicative of not full range of motion.  Specifically, it is 
noted that a normal forward flexion of the shoulder is to 180 
degrees, and a normal external rotation is to 90 degrees.  
See 38 C.F.R. § 4.71, Plate II.

It is clear that the examiner noted the appellant to have no 
significant shoulder disability.  However, it is well-settled 
that if the evidence approaches a state of relative balance, 
the benefit of the doubt rule must be applied.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 
Further medical inquiry would not substantially aid this 
determination, given the prior history of the appellant's 
inability to move his left shoulder beyond the point at which 
it is parallel to the ground.  See 38 U.S.C. § 7261(b); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).   

Carefully considered in this matter is the evidence of record 
as it relates to functional loss.  See 38 C.F.R. §§ 4.40. 
4.45; see also Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
The section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  Id.  

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.     

Plainly stated, other than the evidence of impaired motion as 
is outlined above, there is no evidence of other functional 
impairment through pain, swelling, deformity, incoordination, 
abnormal movement or any of the other factors listed in 38 
C.F.R. § 4.40 and 4.45 that indicate the appellant's disorder 
to be of a greater severity than would warrant the assignment 
of a 20 percent rating.  With the November 1999 VA examiner's 
observation that he specifically noted such factors in his 
own assessment, it is clear that the medical evidence does 
not substantiate the presence of "adequate pathology" of 
significant functional loss or pain mandated by regulation.  
38 C.F.R. § 4.40.  

The record does not indicate the presence of any other 
symptoms that would support the assignment of a disability 
rating greater than 20 percent for the left (minor) arm.  The 
evidence does not indicate the presence of ankylosis, or 
recurrent impairment of the scapulohumeral joint.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, and 5202.  Butts 
v. Brown, 5 Vet. App. 532 (1993); Fletcher v. Derwinski, 1 
Vet. App. 394 (1991).

Accordingly, a 20 percent disability rating will be granted 
for the left shoulder disorder.  Because this decision in 
effect grants the appellant a rating reflective of the 
greatest degree of impairment since the date of the grant of 
service connection, further consideration of a "staged 
rating" is unnecessary.   See Fenderson, 12 Vet. App. at 
126.


The assigned disability ratings for the residuals
 of a fracture of the left femur with left hip involvement.

The disability resulting from the residuals of the left femur 
fracture with left hip involvement and left leg shortening is 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  Under these criteria, impairment of 
the femur involving a fracture of the shaft or anatomical 
neck with nonunion and loose motion (spiral or oblique 
fracture) is rated 80 percent disabling.  The same condition 
without loose motion, but with weight-bearing preserved with 
aid of a brace, is rated 60 percent disabling.  A 60 percent 
rating is also warranted for a fracture of the surgical neck 
of the femur with a false joint.  A malunion of the femur 
with a marked knee or hip disability is rated 30 percent 
disabling; a 20 percent rating is warranted for a moderate 
knee or hip disability; and a 10 percent rating is warranted 
for a slight knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

The shortening of the bones of the lower extremity is rated 
10 percent disabling when the shortening amounts to 1 1/4 to 
2 inches (3.2 centimeters to 5.1 centimeters).  38 C.F.R. § 
4.71a, Diagnostic Code 5275.  Shortening from 2 to 2 and one 
half inches warrants the assignment of a 20 percent rating.  
A note to Diagnostic Code 5275 provides that a rating based 
on a shortening is not to be combined with other ratings for 
a fracture or a faulty union in the same lower extremity.  
Id.

The record reveals that a 20 percent rating is assigned for 
the period from January 16, 1995 through October 31, 2000; 
and a 10 percent disability rating is assigned for the period 
beginning on November 1, 2000.  Thus, the appellant's 
assigned disability rating has been assigned staged 
evaluations indicative of a moderate and  slight hip 
disability for the respective periods.

Although the appellant has reported significantly diminished 
loss of function of his left hip due to the femur fracture, 
thus arguing for an increased disability rating, the clinical 
evidence for the entirety of the period does not substantiate 
the appellant's complaints.  

In March 1996, no restriction of motion of the hip was noted.  
Although the space formerly holding the surgical rod was 
noted upon radiographic study, hip joint space was noted to 
be intact.  Indeed, the appellant reported that he was able 
to move about without any problem.  

Assuming the appellant's report of having been misquoted by 
the November 1999 VA examiner is credible (i.e., that the 
appellant reported he range up to five miles while on active 
duty and was not then running the distance), the clinical 
evidence does not substantiate the appellant's account of the 
severity of his hip disability.  The clinical evidence of the 
November 1999 VA examination indicates that the appellant's 
gait was normal, and that he could pivot and heel and toe 
walk.  

With the exception of a loss of five degrees of expected left 
hip abduction, the appellant demonstrated full range of 
motion of the appendage.  38 C.F.R. § 4.71, Plate II.  That 
the appellant was noted to have walked well, and without 
significant disability clearly does not support a finding 
that adequate pathology is present to suggest a "moderate 
knee or hip disability" that would approximate the requisite 
findings for the formerly assigned 20 percent rating at any 
time after November 1, 2000.  See DeLuca, supra., 38 C.F.R. 
§§ 4.40, 4.45.   

A disability rating of 20 percent for a left hip disability 
is therefore not warranted at any relevant time dating from 
November 1, 2000.  As of November 1, 2000, a 10 percent 
rating is warranted.  By this decision, the Board leaves 
undisturbed the RO's determination of the assigned disability 
rating of 20 percent for the period from January 16, 1995 to 
November 1, 2000.  However, the evidence clearly warrants the 
assignment of a 10 percent disability rating, and no more, 
for the period beginning on November 1, 2000 as found by the 
RO.  Fenderson, supra.  

The appellant has also argued that his shortened left leg 
warrants the assignment of an increased disability rating.  
In March 1996, the appellant was noted to have a one-inch 
shortening of the left leg.  This deficit does not meet the 
schedular criterion of the one and one quarter inches 
necessary for the assignment of a 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5275.  


The assigned disability ratings for the residuals
of a fracture of the left tibia and fibula with ankle pain.  

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned.  When there is malunion of the tibia and 
fibula, with a moderate knee or ankle disability, then a 20 
percent rating is assigned.  When there is malunion of the 
tibia and fibula, with a slight knee or ankle disability, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5262. 

Firstly, non-union of the left tibia/fibula fracture has not 
been shown.  Instead, x-ray has determined that the fracture 
is noted to be healed.  See November 1999 VA examination.  
The appellant's primary left ankle disability symptom as 
noted clinically may be said to be the loss of five degrees 
of dorsiflexion and five degrees of plantar flexion.  Compare 
March 1996 and November 1999 VA medical examinations; see 38 
C.F.R.§ 4.71, Plate II.  That the examiner specifically 
mentioned that the demonstrated range of motion was 
terminated by pain is indicative of the appellant's effective 
use of the ankle in question.    

Although as noted, the appellant has reported that he is 
barely able to walk using his left leg, the appellant is 
noted to be able to walk well, and without antalgic gait.  
Certainly the most recent evidence suggests greater 
functional ability than alleged.  Because the clinical 
evidence of record does not indicate that adequate pathology 
supports the appellant's account of such pain and loss of 
function approximating the requisite findings for a 20 
percent rating, such a rating is not warranted at any time as 
of November 1, 2000.  See DeLuca, supra., 38 C.F.R. §§ 4.40, 
4.45.   

A 20 percent disability rating for a left ankle disability is 
therefore denied at any time as of November 1, 2000.  By this 
decision, the Board leaves undisturbed the RO's determination 
of the assigned 20 percent disability rating for the period 
from January 16, 1995.  However, the evidence clearly 
warrants the assignment of a 10 percent disability rating, 
and no more, for the period beginning on November 1, 2000 as 
found by the RO.  Fenderson, supra.  
  
Additional matter:  Extraschedular Consideration

The appellant has requested that this matter be referred for 
an extraschedular evaluation.  However, a  temporal review of 
Appellant's symptomatology reveals that referral of this 
issue is not warranted.  Pursuant to 38 C.F.R. § 3.321(b)(1), 
an increased disability rating on an extraschedular basis may 
be awarded "[t]o accord justice to the exceptional case were 
the schedular evaluations are found to be inadequate . . . ."  
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case 
includes factors such as "marked interference with employment 
or frequent periods of hospitalizations [due exclusively to 
service-connected disability] as to render impractical the 
application of regular rating standards."  Moyer, 2 Vet. App. 
at 293 (quoting 38 C.F.R. 
§ 3.321(b)(1)).  The test is a stringent one for, as the 
Court has held, "it is necessary that the record reflect some 
factor which takes the claimant outside the norm of such 
veteran.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough."  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In this matter, the record is wholly devoid of any of the 
factors as are outlined  above that would warrant 
consideration of an extraschedular evaluation.  


ORDER

A initial disability rating of 20 percent for residuals of 
left (non-dominant) clavicle fracture is granted.

A initial disability rating of 20 percent for residuals of 
left femur fracture with left hip involvement, and left leg 
shortening, left hip scars, is granted prior to November 1, 
2000, as of November 1, 2000, a 10 percent rating, and no 
higher, is granted.  

A initial disability rating of 20 percent for residuals of 
fracture, left tibia and fibula with left ankle involvement 
is granted prior to November 1, 2000, as of November 1, 2000, 
a 10 percent rating, and no higher, is granted.  



		
	NANCY RIPPEL 
	Acting Member, Board of Veterans' Appeals



 

